Per curiam.
Hugh Donnett Harper seeks reinstatement to the practice of law. We agree with the review panel’s recommendation and order that Harper be reinstated.
This Court accepted Harper’s petition for voluntary discipline, based on his conviction as an habitual offender and his acknowledgment of alcohol abuse. In the Matter of Harper, 265 Ga. 768 (462 SE2d 604) (1995). This Court suspended Harper for a minimum of six months and conditioned his reinstatement on his petition to the review panel of the State Disciplinary Board following his obtaining: (1) certification from the Committee on Lawyer Impairment (now the Lawyer Assistance Program), that based on the Program members’ observations, and, in accordance with the rules set forth in the Bar *589Rules, Harper did not manifest symptoms of any condition which mentally or physically impaired his competency as an attorney or posed a substantial threat to himself or others; and (2) certification from the Office of General Counsel for the State Bar that it had reviewed its disciplinary records maintained from the date of this Court’s order, and determined that Harper has not demonstrated any conduct or manifested symptoms of any condition that indicated he posed a danger to his clients and the public by his return to the practice of law.
Decided March 3, 1997.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Harper has obtained the two certifications this Court required for his reinstatement. Additionally, he has acknowledged his problem of alcohol abuse, and states he continues, and will continue to obtain treatment for his condition. He also shows that although his conduct violated professional standards, he did not harm any client, or receive any complaint from another attorney.
We agree with the review panel that Harper has met the conditions for reinstatement, and order that he be reinstated.

Reinstated.


All the Justices concur, except Hunstein, J, who dissents; Thompson, J., not participating.